             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 1 of 14
1
                                                                             Honorable Robert S. Lasnik
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
9
     Firs Home Owners Association,
10                                                         NO. 2:19-cv-01130-RSL
                            Plaintiff,
11                                                         DEFENDANT'S MOTION TO
12   v.                                                    EXCLUDE EXPERT OPINION
                                                           TESTIMONY OF DR. LAMONT
13   City of SeaTac, a Municipal Corporation,              GREEN

14                       Defendant.                        NOTE ON MOTION CALENDAR:
                                                           MARCH 26, 2021
15
16
                            I.      MOTION AND INTRODUCTION
17
            Defendant City of SeaTac moves to exclude the testimony of plaintiff's expert witness
18
     Dr. LaMont Green pursuant to Fed. R. Evid. 702, Fed. R. Evid. 402, Fed. R. Evid. 403, and
19
20   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). Dr. Green's testimony should be

21   excluded because (1) he is not qualified by knowledge, skill, training, experience, or education to

22   render opinions on the subjects described in his expert report; (2) his expert opinions are
23   unreliable; (3) his testimony will not help the trier of fact; and (4) any marginal probative value
24
     of Dr. Green's testimony is outweighed by the risk of unfair prejudice to the City, and that his
25
     testimony will mislead the jury and confuse the issues.
26
     A.     Procedural Background.
27
                                                                              MENKE JACKSON BEYER, LLP
28                                                                                  807 North 39th Avenue
     DEFENDANT'S MOTION TO EXCLUDE                                                   Yakima, WA 98902
29   EXPERT OPINION TESTIMONY OF
                                                                                   Telephone (509)575-0313
                                                                                      Fax (509)575-0351
     DR. LAMONT GREEN - 1
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 2 of 14
1
2
3           Pertinent background is set forth in the City’s motion for summary judgment (Dkt. #92)
4
     at pages 1-6.
5
     B.     The Racial Equity Action Lab Report.
6
            On December 10, 2020, the HOA produced an expert report by Racial Equity Action
7
8    Lab. (Plant dec., Ex. A (herein the "REAL report")). The report identifies as authors Dr.

9    LaMont Green, William Yi, and Evan Smith. (Id., at 2). The HOA did not indicate which author

10   it would designate as an expert witness at trial.
11          More than a month after the deadline for producing expert reports, the HOA on January
12
     12, 2021, produced Dr. Green's resume. (Plant dec., ¶ 3 and Ex. B). The following day, the
13
     HOA disclosed that it may call Dr. Green to testify as an expert at trial. (Id., Ex. C).
14
            1.       The report does not comply with Fed. R. Civ. P. 26(a)(2)(B).
15
16          The REAL report does not list the facts and data considered by the authors in developing

17   their opinions. See Fed. R. Civ. P. 26(a)(2)(B)(ii). The report does not include a list of

18   publications authored by any of the report's author in the previous 10 years. See Fed. R. Civ. P.
19   26(a)(2)(B)(iv). The report does not explain whether any of the authors have testified in other
20
     cases. See Fed. R. Civ. P. 26(a)(2)(B)(v). The report contains no "statement of the
21
     compensation” paid for the report or testimony. See Fed. R. Civ. P. 26(a)(2)(B)(vi).
22
            2.       The opinions expressed in the REAL report.
23
24          The opinions set forth in the REAL report may be summarized as follows:

25          •    There is "a pervasive pattern of othering, microaggression, implicit bias, and
                 discrimination exacerbating the impacts of institutional and systemic racism."
26
27
                                                                              MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                    807 North 39th Avenue
                                                                                     Yakima, WA 98902
                                                                                   Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                      Fax (509)575-0351
     DR. LAMONT GREEN - 2
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 3 of 14
1
2
3
            •   City staff and councilmembers "acted in a manner that disenfranchised and truncated
4               civil, social and economic rights of Firs Mobile Home Park residents."

5           •   The actions of the City were "unlawful."

6           •   The actions of the City were "the antithesis of inclusive governance best practices."
                (REAL report, at 8).
7
                                   II.          APPLICABLE STANDARDS
8
9           It is the trial judge's responsibility to act as a “gatekeeper” by ensuring “that an expert's

10   testimony both rests on a reliable foundation and is relevant to the task at hand.” Daubert, 509

11   U.S. at 597. The court's gatekeeping function exists to ensure that an expert witness “employs in
12   the courtroom the same level of intellectual rigor that characterizes the practice of an expert in
13
     the relevant field.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999). The
14
     gatekeeping role extends to all expert witnesses, whether the expert relies on “scientific”
15
     knowledge or “technical” or “other specialized” knowledge. Id., at 147–48. The inquiry is
16
17   flexible and case-specific, however, and must leave the task of weighing the facts or the expert's

18   credibility to the factfinder. Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010).

19                                       III.     LEGAL ARGUMENT
20   A.     The HOA has not established that Dr. Green is qualified to testify about municipal
21          authority, othering, implicit bias, or institutional racism.

22          Dr. Green's resume reflects education and experience in social work and housing. (Plant

23   dec., Ex. B). Most of Dr. Green's career has focused on homelessness. (Id.). He is presently
24   employed at the "Housing Group," where he provides homelessness-related guidance to federal
25
     grantees. (Id.).
26
27
                                                                               MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                     807 North 39th Avenue
                                                                                      Yakima, WA 98902
                                                                                    Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                       Fax (509)575-0351
     DR. LAMONT GREEN - 3
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 4 of 14
1
2
3           There is no evidence that Dr. Green has an educational background, has formal training,
4
     or has any relevant work experience on subjects discussed in the REAL report. There is no
5
     evidence that Dr. Green has authored any papers, conducted (or even participated in) any
6
     research or studies on subjects discussed in the REAL report. Finally, there is no evidence that
7
8    Dr. Green has previously qualified as any expert on any subject in any court.

9           By way of contrast, the court in Samaha v. Wash. State Dept. of Transp., 2012 WL

10   11091843 (E.D. Wash. Jan. 3, 2012), found Dr. Anthony Greenwald qualified as an expert on
11   implicit bias. Dr. Greenwald was a tenured faculty member at the University of Washington
12
     who specialized in "implicit social cognition" and whose research "in the area of unconscious
13
     cognition and subliminal perception focuse[d] on the Implicit Association Test," which he helped
14
     invent and develop. Id., at *3.
15
16          Nothing in the REAL report or in Dr. Green's resume suggests he is qualified to opine

17   about othering, implicit bias, or institutional discrimination, let alone the "civil, social and

18   economic rights" of mobile home park residents, or governance best practices. In fact, Dr.
19   Green's knowledge of othering appears 1 to be drawn from publically available internet sources.
20
     (See REAL report, at 3 n. 2 & 5 n. 9). Dr. Green defines implicit bias not by reference to peer
21
     reviewed studies or publications, but rather by citing the homepage of the University of
22
     California, San Francisco's Office of Diversity and Outreach. (Id., at 5 n. 9). For a definition of
23
24
25
     1
26    The internet link cited in footnote 2 ("www.otheringandbelonging.org/the-problem-of-
     othering/") does not appear to be a valid internet address. (last visited March 6, 2021).
27
                                                                                MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                      807 North 39th Avenue
                                                                                       Yakima, WA 98902
                                                                                     Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                        Fax (509)575-0351
     DR. LAMONT GREEN - 4
30   NO. 2:19-cv-01130-RSL
              Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 5 of 14
1
2
3    "microaggression," Dr. Green cites to a government webpage that does not contain the two-
4
     sentence definition included in the REAL report. (Plant dec., ¶ 5, Ex. D).
5
             The HOA has the burden of establishing that Dr. Green is qualified to testify to the
6
     subject matters identified in the REAL report. Daubert, 509 U.S. at 592 n. 10. They have not
7
8    done so and his opinion testimony should be excluded. See Recreational Developments of

9    Phoenix, Inc. v. City of Phoenix, 220 F. Supp. 2d 1054, 1061 (D. Ariz. 2002) (witness not

10   qualified where plaintiff failed to establish link between formal education and training and
11   subjects addressed in witness report).
12
     B.      Dr. Green's opinions are not reliable.
13
             Rule 702 sets forth three requirements for reliability: (1) the expert testimony must be
14
     “based on sufficient facts or data”; (2) the expert testimony must be “the product of reliable
15
16   principles and methods”; and (3) the expert must have “reliably applied the principles and

17   methods to the facts of the case.” Fed. R. Evid. 702(b)-(d).

18           1.      Dr. Green’s opinions are not based on sufficient facts or data.
19           The facts and data relied upon by Dr. Green are not identified in the REAL report as
20
     required by Fed. R. Civ. P. 26(a)(2)(B)(ii), and must therefore be ascertained by reference to the
21
     text of the report.
22
                     a. The opinions on othering and implicit bias rely on transcripts from two
23                      SeaTac City Council meetings and two newspaper articles.
24           In developing their opinions on othering, the REAL report's authors relied on transcripts
25
     from two public meetings of the SeaTac City Council in October 2016 and a conversation with
26
27
                                                                             MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                   807 North 39th Avenue
                                                                                    Yakima, WA 98902
                                                                                  Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                     Fax (509)575-0351
     DR. LAMONT GREEN - 5
30   NO. 2:19-cv-01130-RSL
              Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 6 of 14
1
2
3    "an organizer" who was present at one or more of these meetings and who explained that some
4
     residents had not previously "participated in direct advocacy[.]" (REAL report, at 3). The
5
     discussion of implicit bias was additionally informed by two newspaper articles. (Id., at 6).
6
                     b.      The opinions on institutional racism, the lawfulness of City conduct,
7                            and governance best practices, rely on land use planning documents,
8                            pleadings, judicial orders, and census data from Bellevue.

9            In developing their opinions on the perpetuation of institutional racism, the lawfulness of

10   City conduct, and governance best practices, the REAL report's authors relied on a municipal
11   land use planning document, the first amended complaint, two judicial orders, and U.S. census
12
     data for the City of Bellevue. (REAL report, at 6-8). The judicial orders relied upon by Dr.
13
     Green include this Court's March 23, 2020, order on the City's Fed. R. Civ. P. 12(b)(6) motion to
14
     dismiss the first amended complaint. (Id., at 7 ("In the Motion to Dismiss, U.S. District Judge
15
     Robert S. Lasnik stated that . . .")).
16
17                   c.      The information and data relied upon by Dr. Green is not sufficient.

18           Dr. Green’s conclusions are drawn solely from materials assembled by the HOA’s

19   attorneys. The REAL report does not indicate that the authors considered, for example,
20
     documents produced by the City in discovery. Nor does the REAL report indicate that the
21
     authors reviewed transcripts from the six depositions conducted by the HOA in this lawsuit. (See
22
     Dkt. #93). The foundation of Dr. Green’s testimony is inadequate. E.E.O.C. v. Bloomberg, L.P.,
23
     2010 WL 3466370 at *14 (S.D.N.Y. Aug 31, 2010) (excluding expert where “he admitted in his
24
25   deposition [that he] only analyzed materials provided and selected by the EEOC.”); Campbell v.

26   Nat'l Railroad Passenger Corp., 311 F. Supp. 3d 281, 299 (D.D.C. 2018) ("Such blind reliance

27
                                                                             MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                   807 North 39th Avenue
                                                                                    Yakima, WA 98902
                                                                                  Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                     Fax (509)575-0351
     DR. LAMONT GREEN - 6
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 7 of 14
1
2
3    on 'facts' provided by plaintiffs' counsel—combined with his failure to review other sources of
4
     information that he conceded could affect Amtrak's hiring, promotion, and disciplinary
5
     practices—renders his expert report unreliable."). Rowe Entertainment, Inc. v. William Morris
6
     Agency, Inc., 2003 WL 22124991 at *3 (S.D.N.Y. Sept. 15, 2003) (“[A]ny expert should be
7
8    aware that a party and council in litigation have an interest in the outcome and that an expert

9    study should not be dependent on information they supply.”); Chen, 2020 WL 5819869 at *4

10   (“…by relying so heavily on [the plaintiff’s] alleged side of the story without considering
11   potentially contrary evidence, Dr. Brink did not use a reliable method to arrive at his
12
     conclusions.”).
13
            Dr. Green relies in significant part on allegations of the HOA’s first amended complaint.
14
     (REAL report, at 7 ("The first amended complaint outlines how the City of SeaTac continuously
15
16   treated Latino and Hispanic residents unfairly . . ."). An opinion that relies on allegations in a

17   complaint is unreliable. Wasilewski v Abel Womack, Inc., 2016 WL 183471 * 3 (D. Conn. Jan.

18   14, 2016) (methodology not reliable to the extent it relied “exclusively on the allegations” in
19   complaints); Chen, 2020 WL 5819869 at * 3 (allegations in a complaint “cannot provide a
20
     reliable factual foundation for expert testimony to be considered at summary judgment or trial”).
21
     Dr. Green's reliance on this Court's ruling on a motion brought pursuant to Fed. R. Civ. P.
22
     12(b)(6) is inadequate for the same reasons.
23
24          Because the HOA cannot establish that Dr. Green’s opinions are based on sufficient facts

25   and data, his testimony is inadmissible pursuant to Fed. R. Evid. 702. Newkirk v. ConAgra

26   Foods, Inc., 727 F. Supp. 2d 1006, 1016 (E.D. Wash. 2010) (“If Dr. Egilman has not cited to
27
                                                                              MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                    807 North 39th Avenue
                                                                                     Yakima, WA 98902
                                                                                   Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                      Fax (509)575-0351
     DR. LAMONT GREEN - 7
30   NO. 2:19-cv-01130-RSL
              Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 8 of 14
1
2
3    reliable sources for his underlying facts or data, the Court can find that Dr. Egilman’s opinions
4
     fail the first step of the Daubert inquiry.”).
5
             2       Dr. Green’s opinions are not the product of reliable principles and methods.
6
             While a social science-based methodology need not necessarily meet the specific criteria
7
8    set forth in Daubert, an expert must provide "some explanation" of his or her methodology so

9    that it can be evaluated as to its reliability. Roniger v. McCall, 2000 WL 1191078 at *3

10   (S.D.N.Y. Aug. 22, 2000) (citing Kumho Tire Co., 526 U.S. at 157).
11                   a.      The REAL report opinions are not the product of any accepted social-
12                           science based approach or methodology.

13           The REAL report authors do not explain their methodology because they employed no

14   methodology. The authors have merely cited to examples of evidence that supports the HOA's

15   theory of the case in a small group of documents assembled by the HOA's attorneys. There is
16
     nothing "expert" about this approach. See In re Rezulin Products Liability Litigation, 309 F.
17
     Supp. 2d 531, 551 (S.D.N.Y. 2004) (excluding expert testimony that "does no more than council
18
     for plaintiff will do in argument, i.e., propound a particular interpretation of [defendant']'s
19
     conduct.") (citation omitted; bracket in original)
20
21           The absence of any social science-based approach or methodology renders the REAL

22   report and its conclusions unreliable. See E.E.O.C. v. Bloomberg L.P., 2010 WL at *15 ("The

23   fact that Dr. Borgida conceded that he did not employ any 'specific methodology' and instead
24
     merely engaged in 'dog-earing' passages from depositions that he believed supported his
25
     conclusion underscores the Court's conclusion that Dr. Borgida's methodology is not reliable and
26
27
                                                                               MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                     807 North 39th Avenue
                                                                                      Yakima, WA 98902
                                                                                    Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                       Fax (509)575-0351
     DR. LAMONT GREEN - 8
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 9 of 14
1
2
3    should not be admitted.") (internal citation to record omitted); Childers v. Trustees of the Univ.
4
     of Pennsylvania, 2016 WL 1086669 at *6 (E.D. Penn. March 21, 2016) ("Dr. Halpert's
5
     methodology of sifting through evidence to find passages that support the Plaintiff's theory of the
6
     case does not meet Rule 702's requirement of reliability.").
7
8                   b.      Dr. Green's conclusions about the City are connected to his
                            statements of bias only by the REAL report's ipse dixit.
9
            Even if Dr. Green were qualified to testify about othering, implicit bias, or institutional
10
     racism generally, his opinions about these subjects in this case are too attenuated from existing
11
     data to be reliable. In Maciel v. Thomas J. Hastings Properties, Inc., 2012 WL 13047595 (D.
12
13   Mass. Nov. 30, 2012), the plaintiff sought to introduce expert testimony on explicit and implicit

14   bias. Id., at *1. The expert sought to testify that "the documents and depositions" he reviewed

15   suggested that the defendants "acted with bias." Id. at *5.
16
            While allowing expert testimony about bias generally, the district court excluded
17
     testimony about the existence of bias in the case. The court found that the expert did not
18
     "provide any connection between, or scientific support for, his general statements about bias and
19
     his opinion that Defendants were biased in this case." Id. The expert also failed to "describe
20
21   how the listed events indicate bias, the methods by which he determined that these events

22   indicate bias, or how his experience informed this conclusion." Id. While the expert referenced

23   the Implicit Association test as the standard bearer for measuring implicit bias, he did not
24
     "describe its application to, or use in, this case." Id. The court concluded that the expert's
25
26
27
                                                                              MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                    807 North 39th Avenue
                                                                                     Yakima, WA 98902
                                                                                   Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                      Fax (509)575-0351
     DR. LAMONT GREEN - 9
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 10 of 14
1
2
3    conclusions about the defendants were connected to his statements about bias generally only by
4
     his own ipse dixit. Id.
5
            In addition to lacking the qualifications of the expert in Maciel, Dr. Green's expert
6
     testimony shares each problem identified by the district court in Maciel. Even if implicit
7
8    bias generally were a proper subject for expert testimony, testimony about implicit bias in

9    this case is unreliable and should be excluded.

10          3.      Dr Green has not reliably applied any methodology to the facts of this case.
11          Dr. Green has not applied any ascertainable methodology to the facts of this case.
12
     Instead, he has simply cited to examples of evidence that support his conclusions while ignoring
13
     evidence that does not. By way of example, the REAL report is critical of Councilmember
14
     Campbell's inquiry whether Firs MHP residents spoke Spanish, (REAL report at 3), but ignores
15
     the substance of her comment:
16
17           So, I just want people to know that what the city can do, it's more than willing to
            do. And, I don't think there was anybody here that wouldn't want to help if they
18          can. So, we will do what we can. And, we can pray for you, and work for you.
            And, you belong to us and we belong to you. We're your council, just as much as
19          anybody else that lives here. (Dkt. #93-9 at 8:1-7).
20   An approach that relies on evidence that supports the HOA's theories while ignoring
21
     "disconforming" evidence renders the report and its conclusion unreliable and inadmissible.
22
     E.E.O.C. v. Bloomberg L.P., 2010 WL 3466370 at *16.
23
            Put another way, Dr. Green came to his conclusions first, and then did the research to
24
25   support them. This is not a reliable approach to developing an expert opinion.

26   C.     Dr. Green's testimony will not help the trier of fact.

27
                                                                             MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                   807 North 39th Avenue
                                                                                    Yakima, WA 98902
                                                                                  Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                     Fax (509)575-0351
     DR. LAMONT GREEN - 10
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 11 of 14
1
2
3
4            At issue in this lawsuit is whether the City engaged in intentional discrimination against

5    Firs MHP residents. The opinions set forth in the REAL report cannot support these claims

6    because the report speaks only to implicit, or hidden bias—not intentional acts. See E.E.O.C. v.
7    Wal-Mart Stores, Inc., 2010 WL 583681 at *4 (E.D. Ky. Feb. 16, 2010) (excluding expert
8
     testimony about gender stereotyping and bias in lawsuit alleging gender discrimination); Jones v.
9
     Nat'l Council of Young Men's Christian Ass'n of the United States of America, 34 F. Supp. 3d
10
     896, 901 (N.D. Ill. 2014) (excluding expert testimony on implicit bias in lawsuit alleging
11
12   discrimination on basis of race); Haydar v. Amazon Corporate, LLC, 2019 WL 5079704 at *5

13   (E.D. Mich. Oct. 10, 2019) ("[T]he Court is not convinced that the concept of unconscious bias

14   would help the jury decide the key issue of intentional discrimination in this case.").
15           If this case goes to trial, the jurors will hear about the statements made by City officers
16
     and employees. From that evidence, a jury is fully capable of inferring whether these individuals
17
     were (or were not) biased against Firs MHP residents. See Haydar, 2019 WL 5079704 at *5.
18
     With case-specific evidence, the jury does not need to base a finding of intentional
19
20   discrimination on the general concept that people hold unconscious bias or that institutional

21   racism exists in the world. See E.E.O.C. v. Wal-Mart Stores, Inc., 2010 WL at *4 ("The burden

22   ... is on the plaintiff to prove that intentional discrimination occurred at this particular
23   distribution center, not just that gender stereotyping or intentional discrimination is prevalent in
24
     the world.").
25
     E.      Dr. Green's testimony should be excluded under ER 403.
26
27
                                                                                 MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                       807 North 39th Avenue
                                                                                        Yakima, WA 98902
                                                                                      Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                         Fax (509)575-0351
     DR. LAMONT GREEN - 11
30   NO. 2:19-cv-01130-RSL
             Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 12 of 14
1
2
3           Testimony about othering, implicit bias and the perpetuation of institutional racism
4
     should also be excluded pursuant to Fed. R. Evid. 403. These concepts are of limited probative
5
     value. Under Red. R. Evid. 403, such testimony may be excluded if the probative value of such
6
     evidence is "substantially outweighed by "unfair prejudice, confusing the issues, misleading the
7
8    jury, undue delay, wasting time, or needlessly presenting cumulative evidence."

9           Here, testimony about the role these concepts might have played in the City's review of

10   the relocation plan would be entirely speculative, yet highly prejudicial to the City. See Haydar,
11   2019 WL 5079704 at *5 (excluding expert testimony on implicit bias pursuant to Fed. R. Evid.
12
     403). In particular, testimony that City officers or staff perpetuate systemic racism and acted
13
     with implicit bias in a lawsuit alleging intentional discrimination has the potential to confuse the
14
     issues and mislead the jury. See Maciel, 2012 WL 13047595 at *6 ("The distinction between
15
16   testimony regarding discrimination and testimony regarding bias is too fine a point, and has the

17   potential to confuse the issues and mislead the jury.").

18                                     VI.    CONCLUSION
19          For the reasons set forth above, the Court should exclude the expert report of
20
     REAL and any derivative opinion testimony of Dr. LaMont Green.
21
            DATED THIS 8th day of March, 2021.
22
                                                   s/ QUINN N. PLANT
23                                                 WSBA # 31339
24                                                 Menke Jackson Beyer, LLP
                                                   Attorneys for Defendant
25                                                 807 North 39th Avenue
                                                   Yakima, Washington 98902
26                                                 Telephone: (509) 575-0313
27
                                                                              MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                    807 North 39th Avenue
                                                                                     Yakima, WA 98902
                                                                                   Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                      Fax (509)575-0351
     DR. LAMONT GREEN - 12
30   NO. 2:19-cv-01130-RSL
          Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 13 of 14
1
2
3                                      Fax: (509) 575-0351
4                                      Email: qplant@mjbe.com

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                            MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                 807 North 39th Avenue
                                                                  Yakima, WA 98902
                                                                Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                   Fax (509)575-0351
     DR. LAMONT GREEN - 13
30   NO. 2:19-cv-01130-RSL
            Case 2:19-cv-01130-RSL Document 102 Filed 03/08/21 Page 14 of 14
1
2
3                                 CERTIFICATE OF SERVICE
4
5           I hereby certify that on March 8, 2021, I filed the foregoing with the Clerk of the

6    Court using the CM/ECF System, which will send notification of such filing to the
7    following:
8
     V. Omar Barraza                                     omar@barrazalaw.com
9    Christina L. Henry                                  chenry@hdm-legal.com
     Mary E. Mirante Bartolo                             mmbartolo@seatacwa.gov
10   Mark S. Johnsen                                     mjohnsen@seatacwa.gov
     Brendan W. Donckers                                 bdonckers@bjtlegal.com
11
12   and I hereby certify that I have mailed by United States Postal Service the document to

13   the following non-CM/ECF participants:

14          None.
15                                                s/ QUINN N. PLANT
16                                                WSBA #31339
                                                  Menke Jackson Beyer, LLP
17                                                Attorneys for Defendant
                                                  807 North 39th Avenue
18                                                Yakima, Washington 98902
                                                  Telephone: (509) 575-0313
19                                                Fax: (509) 575-0351
20                                                Email: qplant@mjbe.com

21
22
23
24
25
26
27
                                                                            MENKE JACKSON BEYER, LLP
28   DEFENDANT'S MOTION TO EXCLUDE
                                                                                  807 North 39th Avenue
                                                                                   Yakima, WA 98902
                                                                                 Telephone (509)575-0313
29   EXPERT OPINION TESTIMONY OF                                                    Fax (509)575-0351
     DR. LAMONT GREEN - 14
30   NO. 2:19-cv-01130-RSL
